ORDER
Upon consideration of the Joint Petition for Discipline by Consent, in which Respondent admits he violated Rules 1.4, 1.5(a), 5.3(b), 5.5(a), and 8.4(d) of the Maryland Rules of Professional Conduct, as enumerated at the time of the conduct, it is this 30th day of January, 2017;
ORDERED, that Respondent, Rolando Vicente Lee, a/k/a Roland Lee, is hereby suspended from the practice of law in *468the State of Maryland for 120 days effective March 1, 2017; and it is further,
ORDERED, that the Clerk of this Court shall remove the name of Rolando Vicente Lee from the register of attorneys in the Court, effective March 1, 2017, and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761.